Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2020

                                      No. 04-20-00326-CR

                                   Leonard CHARGUALAF,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1243-CR-A
                       Honorable William D. Old III, Judge Presiding


                                         ORDER

       In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). On
September 28, 2020, Appellant Leonard Chargualaf, an indigent inmate, moved this court for a
free copy of the appellate record. See TEX. R. APP. P. 20.2.
       Appellant’s motion for a free copy of the appellate record is GRANTED.
       We direct the clerk of this court to provide Appellant with a printed copy of the appellate
record—the clerk’s and reporter’s records—at no cost to Appellant. See id.; Newman v. State,
937 S.W.2d 1, 3 (Tex. Crim. App. 1996) (“[T]he trial court has a duty to provide an indigent
defendant with an adequate record on appeal.”).
       The appellate record is to be mailed to Appellant at the following address:
       Leonard Chargualaf
       SO# 16119-03
       Guadalupe County Adult Detention Center
       2615 N. Guadalupe Street
       Seguin, Texas 78155-7356

       Appellant’s pro se brief is due on November 6, 2020. See TEX. R. APP. P. 38.6(a).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court